DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 16, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 9-10, 12-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harriton et al (US 2013/0078299).
With regards to claim 1, Harriton teaches a crosslinked hydrogel (abstract) and a method of making that includes mixing a water soluble polymer in water, wherein the polymer is agar (0028).  Harriton teaches the concentration of the polymer to be 3 to about 60% and for the composition to be very viscous (reading on a gel) and spread on a substrate (reading on modifying) followed by exposing the composition to radiation to crosslink the composition (0029-0031).
With regards to claim 3, Harriton teaches the solvent to be water (0028).
With regards to claim 4, Harriton teaches the use of polyethylene glycol in the composition (0036).
With regards to claim 9, Harriton teaches the composition to be administered to patients (abstract).
With regards to claims 10 and 18, Harriton teaches the composition to further contain hyaluronic acid (0042).
With regards to claim 12, Harriton teaches the composition to be coated on a substrate (0014).
With regards to claim 13, Harriton taches the solution to be imbibed into the hydrogel (0059).
With regards to claims 15 and 17, Harriton teaches the composition to contain additives (0014).
With regards to claim 16, Harriton teaches the additives to include drugs to deliver the drugs (reading on a pharmaceutical or beneficial agent) to the patient (0014).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2009/0035344) in view of Roach et al (2016, Biomaterials from Nature for Advanced Devices and Therapies, 258-273).
With regards to claims 1-3, 5-6, and 14, Thomas teaches a hydrogel and a method of making (abstract) that includes the polymer in water (0013) followed by partial dehydration (0020) to remove after allowing for forming an aerogel that can be cut, molded, and/or shaped (0020), followed by crosslinking by radiation (0030).
Thomas does not teach the polymer to be used to be agarose.
Roach teaches agarose hydrogel (title) and teaches the motivation for using agarose to be widely utilized as a scaffold in tissue engineering (abstract).  Thomas and Roach analogous in hydrogels.  In light of of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use agarose as the polymer in the process of Thomas, thereby obtaining the present invention.
With regards to claim 7, Thomas teaches the radiation to include gamma radiation or x-ray radiation (0030).
With regards to claim 8, Thomas does not teach the intensity of the radiation.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the intensity of radiation in order to balance the time it takes to crosslink the composition 
With regards to claim 11, Thomas teaches the hydrogel to be an aerogel (reading on an open matrix) (0020).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763